Title: To Thomas Jefferson from David Humphreys, 25 July 1791
From: Humphreys, David
To: Jefferson, Thomas


Mafra, 25 July 1791. A packet from Falmouth brings no news of sailing of British fleet or peace in the north. Fawkener, British envoy at Petersburg, momentarily expected at London with conclusive news, which public judgment thinks will be peace. Yet bounty for seamen extended to end of July. All accounts indicate the Empress stands by her original demands, and the fresh rupture between Austrians and Turks is favorable to her object.
“Mr. Hammond, who was formerly (as you may recollect) with Mr. David Hartley at Paris, now Secretary of Embassy at Madrid, had just arrived at London Express from Lord St. Helens. The occasion of his coming was not certainly known, but it was believed to be on account of some impediments which the Court of Spain had thrown in the way of the final adjustment of the Articles of the Convention respecting the Nootka Sound affair.”
He encloses newspapers from Paris, showing the tranquillity of the nation, its unanimity, the firmness of the governing power, and the preparations for opposing domestic or foreign foes having the temerity to attempt force. Also the Portuguese gazettes showing operations between Spaniards and Moors at Oran.
